Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, were filed to test the correctness of the action of the appraiser in including as a part of the dutiable values of the merchandise the so-called British purchase tax. The appeals have been submitted on a stipulation wherein counsel for the respective parties agree that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.